Citation Nr: 1309575	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2.  Entitlement to service connection for histoplasmosis, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for a  heart disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2010.  A statement of the case was issued in September 2010, and a substantive appeal was received in September 2010.  The Veteran appeared at a February 2011 hearing before the Board at the RO.  A transcript is of record.    

Additional evidence and a waiver of preliminary RO review dated in February 2011 were received by the Board.

The April 2010 RO rating decision denied reopening the claim of service connection for hypertension.  In May 2010, the Veteran's notice of disagreement was received.  As a statement of the case has not been issued, remand per Manlincon v. West, 12 Vet. App. 238 (1999), is required. 

The issues of entitlement to service connection for heart disability (under a merits analysis), diabetes mellitus, bilateral lower extremity, and peripheral neuropathy; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  COPD was not manifested during the Veteran's active duty service or for many years thereafter, nor is COPD otherwise related to such service. 

2.  Histoplasmosis was not manifested during the Veteran's active duty service or for many years thereafter, nor is histoplasmosis otherwise related to such service.

3.  Service connection for heart disability was denied by a December 1984 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

4.  Certain evidence that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim for service connection for heart disability has been received since the December 1984 rating decision.



CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Histoplasmosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The December 1984 rating decision which denied entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the December 1984 denial of service connection for heart disability, and the claim of service connection for heart disability reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, the information and evidence VA will obtain, and the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for heart disability, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

For the claims of service connection for COPD and histoplasmosis, the RO provided the appellant pre-adjudication notice by a letter dated in December 2009.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

Duty to Assist

VA has obtained service, VA and private treatment records; reviewed the Veteran's Virtual VA file; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board at the RO in February 2011.  Although the Veteran was not provided VA examinations for COPD and histoplasmosis, the evidence of record does not contain evidence that the claimed disability may be associated with any in-service event, including herbicide exposure; thus, the duty to provide medical examinations has not been triggered.  While the RO has referenced recent treatment records that are found in VISTA imaging, which is not accessible to the Board, additional development is not necessary.  As will be seen below, there is no dispute that the Veteran currently has the aforementioned disabilities.  Therefore, the images contained in VISTA (an x-ray and electrocardiogram (EKG) result) would not be relevant.  Overall, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues of entitlement to service connection for COPD and histoplasmosis appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Any Veteran who, during active military service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

After reviewing all evidence, the Board finds that service connection on a direct basis is not warranted.  Service treatment records are silent for any complaints, treatments for or diagnosis of COPD and histoplasmosis.  A May 1967 dental patient history shows that the Veteran indicated (by circling the appropriate response) that he did not have any lung disease.  On separation examination in September 1968, clinical evaluation of the lungs and chest were normal.  In his contemporaneous medical history, the Veteran marked the appropriate box to deny a past/current history of shortness of breath, and chest pain/pressure.  In October 1968, the Veteran marked the appropriate box to indicate that there was no change in his medical condition.  

There is no evidence of COPD or histoplasmosis until many years after service.  There is no competent medical evidence linking current COPD and histoplasmosis to service.  Additionally, VA examinations are not warranted.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as the evidence of record fails to indicate that COPD and histoplasmosis, first reported many years post service, had their onset in service or are otherwise related thereto.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Veteran had submitted claims for other VA benefits based on other disabilities that were received in July 1984.  It was not until November 2009 when the Veteran's claim for COPD and histoplasmosis was received.  This suggests that the Veteran did not believe the COPD and histoplasmosis were related to his service until many years after service as the Board believes it reasonable to assume that the Veteran would have included these with his other earlier claims.  It is also significant that the VA examination associated with the earlier claim did not include any complaints of COPD and histoplasmosis, although evidence included examination findings related to the lungs.  In sum, there is no supporting evidence to suggest any continuity of symptomatology of COPD and histoplasmosis from service to show a nexus to service.   

The Board acknowledges that the Veteran is not asserting that he had COPD and histoplasmosis since service, but rather that they are related to Agent Orange exposure.  Even though the Veteran is competent to report his symptoms, he is not competent to provide a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of COPD and histoplasmosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  
 
Further, service connection for COPD and histoplasmosis cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange since the Veteran did not have service in Vietnam or Korea, and they are not included in the list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The Board has already discussed the Veteran's theory of entitlement on a direct basis above, and the Board notes that there has been no evidence submitted in this case to suggest links between any current COPD and histoplasmosis and military service, to include presumed exposure to herbicides. 

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims of entitlement to service connection for COPD and histoplasmosis.

New and Material Evidence

A review of the record shows that the Veteran's service connection claim for heart disability was denied by the RO in December 1984.  The Veteran was informed of the decision and failed to file a notice of disagreement to initiate an appeal.  Consequently, that decision became final.  38 U.S.C.A. § 7105.  A request to reopen the claim was received in November 2009.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the December 1984 rating decision consisted of a September 1968 service treatment record showing functional heart murmur, possibly secondary to a mild pectus excavatum deformity.  It was noted that there was no evidence for organic heart disease.  On separation examination dated in September 1968, clinical evaluation of heart was normal; and soft flowing grade II that was best heard at the apex was noted.

Also of record was a September 1984 VA examination showing that his heart was not enlarged to palpitations and percussion.  There was regular rate and rhythm, feint systolic ejection murmur right base and no edema of the extremities.  Peripheral pulses were about equal bilaterally.  The VA examiner did not feel a right dorsalis pedis pulse.  The left dorsalis pedis pulse was of fair quality. 

The RO denied the Veteran's claim in December 1984 since it was not shown in service or on the VA examination that the Veteran had organic heart disease.  The RO noted that the Veteran had a functional heart murmur in service, which is considered a constitutional or developmental abnormality and not a disability under law.

Pertinent evidence received since the December 1984 decision includes the Veteran's assertion that his heart disability is related to herbicide exposure while stationed at Fort Gordon, Georgia; a March 2010 VA treatment record showing coronary artery disease (CAD); and two internet articles submitted by the Veteran regarding Agent Orange exposure at Fort Gordon, Georgia in 1967.  

Overall, the evidence received since the December 1984 rating decision is new and relates to an unestablished fact necessary substantiate the Veteran's claim that he has a current heart disability related to service.  For this reason, the Board concludes that the Veteran has presented new and material evidence to reopen his claim for service connection for heart disability.


ORDER

Entitlement to service connection for COPD, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for histoplasmosis, to include as due to herbicide exposure, is denied. 

New and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include as due to herbicide exposure.  To this extent, the appeal is granted subject to the directions set forth in the remand section of this discussion.	
 

REMAND

The other issues before the Board include claims of entitlement to service connection for heart disability (under a merits analysis), diabetes mellitus, bilateral lower extremity peripheral neuropathy, all claimed as due to herbicide exposure. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The listed diseases include diabetes mellitus type II, ischemic heart disease, and peripheral neuropathy.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R.
§ 3.307(a)(6)(i). 

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Any Veteran who, during active military service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran does not contend that he served in Vietnam or Korea, and such service is not shown by official records. 

Regarding his contention that he was exposed to Agent Orange while serving at Fort Gordon, VA records show that herbicides were used July 15-17, 1967 at that location as part of a comprehensive short-term evaluation (December 1966 to October 1967) conducted by personnel from Fort Detrick's Plant Science Lab.  See http://www.publichealth.va.gov/exposures/agentorange/outside_Vietnam_usa.asp.

Notably, at this time, there is no indication that he was directly involved in the handling or spraying of such chemicals.  The Board further notes that internet resources show that, "[t]he area for testing was a very remote, less-than-100 acre site now situated at the edge of our artillery impact area.  These tests were short in duration and did not affect any other of the installation's 56,000 acres." http://media.graytvinc.com/documents/Statement+on+Agent+Orange+testing+19+Nov+10.pdf.  Field studies conducted in the early 1990's detected no herbicides or dioxins above accepted limits.  Id. 

It is unclear to the Board whether the Veteran was stationed in Fort Gordon in July 1967.  Thus, additional development is necessary.  Service treatment records contains a Heath Record-Abstract of Service (AR 40-403), which shows that from May 5, 1967 to May 26, 1967, the station and organization listed was B-1-2 (AIT) Ft. Gordon, Georgia.  Listed as the servicing medical and dental activity was United States Army Hospital Ft. Gordon, Georgia.  From May 26, 1967 to September 5, 1967, HHB 6th Artillery GP (AD) FBTEX was listed as the station and organization.  Listed as the servicing medical and dental activity was DISP. #3 Fort Bliss, Texas.  From December 18, 1967, the station and organization listed was CO B. 9th Battalion 53SS; and DISP#5 Fort Gordon, Georgia was listed as servicing medical and dental activity.  It appears to the Board that the Veteran had been stationed elsewhere besides Fort Gordon, Georgia.  Military personnel record should be associated with the Veteran's claims file to verify exactly where the Veteran had served. 

The Board acknowledges that the Veteran is currently diagnosed with various disabilities sometimes associated with herbicide exposure.  Specifically, CAD, diabetes mellitus and neuropathy.  However, given that any in-service exposure was not in Vietnam or Korea as set forth in 38 C.F.R. § 3.307(a)(6), medical nexus opinions are needed if herbicide exposure is conceded.  See 38 C.F.R. § 3.159(c)(4).

In addition, it appears to the Board that there are outstanding private treatment records.  At the February 2011 hearing before the Board at the RO, the Veteran testified to being treated at a university located in Augusta, Georgia and at Michael College.  These records should be obtained before the Board proceeds with appellate review.
  
The Board also notes that by rating decision in April 2010, the RO denied reopening the claim of service connection for hypertension.  It appears that a notice of disagreement was received at the RO in May 2010 in which the Veteran specifically disagreed with the decision denying "everything I claimed for service connection due to exposure to Agent Orange."  In correspondence received in January 2010 (prior to the receipt of notice of disagreement), the Veteran had mentioned hypertension and stated that he believed that herbicide exposure in 
Ft. Gordon had contributed to his health issues.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to the hypertension issue.  38 C.F.R. § 19.26 (2012).  The Board hereby advises the Veteran and his representative that if the Veteran wishes to complete an appeal on the hypertension issue, he will need to file a timely substantive appeal.  Although the Board in the past has referred such matters to the RO for appropriate action, the United States Court of Appeals for Veterans Claims (Court) has now made it clear that the proper course of action is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the April 2010 rating decision which denied a claim of service connection for hypertension.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  Appropriate action should be taken to obtain treatment records from the medical facilities identified (the university located in Augusta and Michael College) at the February 2011 hearing. 

3.  The RO should contact the National Personnel Records Center (NPRC) to obtain the Veteran's military personnel records and associate them with the Veteran's claims file.  The RO should review the records to determine the dates and location of all service, including Ft. Gordon, Georgia. 

4.  After completion of the above, the Veteran should then be afforded an appropriate VA examination (if and only if it is conceded that there was herbicide exposure) to determine the nature, extent and etiology of any heart disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the heart disability is causally related to service, to include herbicide exposure during service? 

The examiner should offer a rationale for any opinion.

5.  If and only if it is conceded that there was herbicide exposure, the Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any diabetes mellitus.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the diabetes mellitus is causally related to service, to include herbicide exposure during service? 

The examiner should offer a rationale for any opinion.

6.  The Veteran should also be afforded an appropriate VA examination (if and only if herbicide exposure is conceded) to determine the nature, extent and etiology of any bilateral lower extremity peripheral neuropathy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the bilateral lower extremity peripheral neuropathy is causally related to service, to include herbicide exposure during service? 

The examiner should offer a rationale for any opinion.

6.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and should determine whether entitlement to service connection for heart disability (under a merits analysis), diabetes mellitus, COPD, and bilateral lower extremity peripheral neuropathy are warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


